257 F.3d 815 (D.C.Cir. 2001)
Lisa K. Russell, Appellantv.Anthony J.Principi, Secretary of Veterans Affairs, Appellee
No. 00-5172
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued May 4, 2001Decided July 27, 2001

Appeal from the United States District Court  for the District of Columbia (No. 97cv00749)
Mark G. Chalpin argued the cause and filed the briefs for  appellant.
David J. Ball, Jr., Assistant U.S. Attorney, argued the  cause for appellee.  With him on the brief were Wilma A.  Lewis, U.S. Attorney at the time the brief was filed, and R.  Craig Lawrence, Assistant U.S. Attorney.
Before:  Williams, Ginsburg and Rogers, Circuit Judges.
Opinion for the Court filed by Circuit Judge Rogers.
Rogers, Circuit Judge:


1
The principal issue in this appeal is  whether Lisa K. Russell presented a prima facie case of  reverse discrimination by alleging an adverse employment  action under Title VII of the Civil Rights Act of 1964, 42  U.S.C.  2000e et seq.  Russell alleged that the Department  of Veterans Affairs engaged in reverse discrimination in  violation of Title VII by awarding her a lower performance  rating and a smaller cash bonus than her similarly-situated  coworker.  In Brown v. Brody, 199 F.3d 446, 452 (D.C. Cir.  1999), the court rejected the argument that "poor performance evaluations are necessarily adverse actions."  Relying  on Brown, the district court granted the Department's motion  for summary judgment on the ground that Russell had not  shown that she suffered an adverse employment action.  We  hold that the loss of a bonus can constitute an adverse  employment action under Title VII and, therefore, reverse  the grant of summary judgment.  As to Russell's challenges  to certain orders as abuses of discretion, we affirm in part  and remand in part.  We deny Russell's belated request to  plead a new cause of action for bad faith litigation abuse.

I.

2
Lisa K. Russell, a GS 13 procurement analyst, sued the  Department of Veterans Affairs for reverse discrimination  after her work performance for the period 1992-93 was rated  "excellent" and she received a bonus of $807, while Sherry  Patton, her coworker, was rated "outstanding" and received a  bonus of $1,355.  Russell is Caucasian;  Patton is African  American.  "Outstanding" was the highest of five possible  ratings;  "excellent" was the second highest rating.  The size  of the bonus was tied to the rating.  Russell alleged that her  work performance and qualifications were superior to those of  Patton, and that her supervisors had engaged in a pattern of  preferential treatment of Patton based on her race.  Russell  further alleged that her "excellent" rating was adverse because it damaged her chances for promotion and provided her with less protection "against being laid off during a government 'reduction in force,' or RIF, pursuant to a formula  outlined by the Office of Personnel Management."  The parties filed cross motions for summary judgment, and the  district court granted summary judgment for the Department  on the ground that Russell had not made out a prima facie  case of disparate treatment discrimination under Title VII, as  stated in Brown.  The district court ruled that neither Russell's performance rating nor her bonus, even if lower than  she allegedly deserved, could be considered adverse actions. As to her promotion claim, the district court noted that  Russell had not offered any evidence that she was denied a  promotion opportunity or that the performance rating would  have affected her current grade and step position.  The  district court also rejected Russell's RIF argument as moot  as of the time of its ruling on summary judgment, because  only Russell's last three performance evaluations could affect  how she would fare during a RIF.

II.

3
Applying the familiar test of McDonnell Douglas v. Green,  411 U.S. 792, 802 (1973), the court in Brown stated that to  establish a prima facie case for disparate treatment discrimination "[i]n federal as in private employment cases ... the  plaintiff must establish that (1) she is a member of a protected class;  (2) she suffered an adverse employment action;  and  (3) the unfavorable action gives rise to an inference of discrimination."  Brown, 199 F.3d at 452;  see also McDonnell  Douglas, 411 U.S. at 802.  A plaintiff who alleges reverse  discrimination must, in addition, demonstrate "additional  'background circumstances [that] support the suspicion that  the defendant is that unusual employer who discriminates  against the majority.' "  Harding v. Gray, 9 F.3d 150, 153  (D.C. Cir. 1993) (quoting Parker v. Baltimore & Ohio R.R.,  652 F.2d 1012, 1017 (D.C. Cir. 1981)).  In Brown, the court  observed that a "thick body of precedent ... refutes the  notion that formal criticism or poor performance evaluations  are necessarily adverse actions."  Brown, 199 F.3d at 458. The court held that a " 'fully satisfactory' performance rating [was not] an adverse employment action ... [because although it] may have been lower than normal, it was not  adverse in an absolute sense."  Id.  Russell contends that the  district court erred in granting summary judgment to the  Department both because Brown did not hold that performance evaluations can never constitute adverse actions and  because her case is distinguishable as she consequently received a lower bonus than her similarly situated coworker and  was subjected to a greater risk of being RIFed than her  coworker.  The Department responds that Russell's " 'excellent' rating cannot be characterized as adverse because her  rating was favorable, not negative or even neutral as in  Brown." Our review of the grant of summary judgment is de  novo.  See id.


4
The Supreme Court has described the concept of a "tangible employment action" as "a significant change in employment status, such as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a  decision causing a significant change in benefits."  Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).  Thus,  "[w]hile adverse employment actions extend beyond readily  quantifiable losses, not everything that makes an employee  unhappy is an actionable adverse action.  Minor and even  trivial employment actions that 'an irritable, chip-on-theshoulder employee did not like would otherwise form the  basis of a discrimination suit.' "  Smart v. Ball State Univ., 89  F.3d 437, 441 (7th Cir. 1996) (quoting Williams v. BristolMyers Squibb Co., 85 F.3d 270, 274 (7th Cir. 1996)).  We take  no issue with the "objectively tangible harm" requirement,  which guards against both "judicial micromanagement of  business practices," Mungin v. Katten, Muchin & Zavis, 116  F.3d 1549, 1556 (D.C. Cir. 1997), and frivolous suits over  insignificant slights.  Performance evaluations are likely to be  "[i]nterlocutory or mediate decisions having no immediate  effect upon employment."  Id. at 1555.  The result of an  evaluation is often speculative, making it difficult to remedy. For example, a single poor evaluation may drastically limit an  employee's chances for advancement, or it may be outweighed  by later evaluations and be of no real consequence.  This reasoning is reflected in Brown where the court suggested  that performance evaluations should not be considered adverse actions if they did not "affect[ ] the [employee's] grade  or salary," and analogized performance evaluations to lateral  transfers, which are not actionable injuries unless they "affect[ ] the terms, conditions, or privileges of [an employee's]  employment or her future employment opportunities such  that a reasonable trier of fact could conclude that the plaintiff  has suffered objectively tangible harm."  Brown, 199 F.3d at  457.  In contrast, a bonus is a tangible, quantifiable award,  more analogous to one's salary or to a benefit of one's  employment than to a performance evaluation. It has a more  direct, measurable, and immediate effect.  Furthermore, the  loss of a bonus that is worth hundreds of dollars is not a petty  detriment.


5
The Department nonetheless suggests that Brown controls  because Russell's "excellent" rating and $807 bonus, although  both lower than Russell believed she deserved, were "not  adverse in an absolute sense."  Id. at 458.  Because we do  not equate performance evaluations and monetary bonuses,  the Department's reasoning fails.  Furthermore, the logic of  an action that is "adverse in an absolute sense" fits poorly  with employment decisions involving bonuses.  The denial of  a bonus, or the award of a lesser bonus for discriminatory  reasons, could never be considered "adverse in an absolute  sense."  A performance evaluation can drop below an average, but a bonus cannot be negative.  The perverse logical  conclusion of the Department's reasoning is that an employer  could award $500 bonuses to all white employees and $1  bonuses to all similarly situated black employees without  running afoul of Brown, because under such a discriminatory  scheme no employee would be worse off in an absolute sense. We decline to extend Brown in this manner.  Rather, we view  Brown's language about absolute deprivations as simply stating that in most circumstances performance evaluations alone  at the satisfactory level or above should not be considered  adverse employment actions.


6
The Department also urges us to rely on Rabinovitz v.  Pena, 89 F.3d 482 (7th Cir. 1996), a case cited with approval in Brown.  In Rabinovitz, the plaintiff claimed that he was  given a "fully successful" rather than an "exceptional" performance appraisal, which "prevented him from receiving a $600  bonus."  Id. at 488.  The Seventh Circuit held that "the loss  of a bonus is not an adverse employment action in a case such  as this where the employee is not automatically entitled to the  bonus."  Id. at 488-89.  The Department maintains in its  brief that Russell "actually received more favorable treatment" than Rabinovitz because "she received a higher 'excellent' rating" and an award that was "only $548 less than that  received by her co-worker with the highest possible rating."


7
In Brown, the court had no occasion to address whether a  performance rating accompanied by a bonus differential was  actionable.  Brown can properly be understood, therefore, as  citing Rabinovitz only to "refute[ ] the notion that formal  criticism or poor performance evaluations are necessarily  adverse actions."  Brown, 199 F.3d at 458.  As for the precise  holding of Rabinovitz, the phrase "not automatically entitled  to the bonus" is not entirely clear but appears to mean that  the amount of the bonus Rabinovitz could have received was  entirely discretionary.  By contrast, the Department conceded at oral argument that the size of Russell's bonus was  directly tied to her performance rating;  a higher rating would  have automatically meant a larger bonus.  Regardless of the  factual differences between the two cases, however, we reject  the notion that a denial of a monetary bonus is not a  cognizable employment action under Title VII.


8
For these reasons, we hold that summary judgment was  inappropriate because Russell presented a prima facie case of  reverse discrimination under Title VII based on an adverse  employment action.  To the extent, however, that Russell  relies on her temporary exposure to a higher risk of RIF, we  hold that such an unrealized risk of a future adverse action,  even if formalized, is too ephemeral to constitute an adverse  employment action;  as the district court noted, "while the  disputed rating might have affected [Russell's] chances of  being '[RIF]ed' at an earlier date, it cannot affect her chances  now."

III.

9
Russell also challenges a series of orders by the district  court for which our review is for abuse of discretion.  See  Shepherd v. Am. Broad. Cos., 62 F.3d 1469, 1475 (D.C. Cir.  1995) (sanctions);  Carey Canada, Inc. v. Columbia Cas. Co.,  940 F.2d 1548, 1559 (D.C. Cir. 1991) (discovery).  We find  either no abuse of discretion or no need to make such a  finding inasmuch as the discovery issues will need to be  addressed on remand, in light of our reversal of the grant of  summary judgment.  Much of Russell's brief and the record  she supplied on appeal address her claims that the Department mishandled and destroyed evidence that would show  that her coworker was not entitled to the outstanding performance rating and larger bonus, and that she was entitled to  attorneys fees.  We are unable to determine on the basis of  this record whether some of the district court's rulings denying Russell's motion for sanctions and certain discovery requests were influenced by its interpretation of Brown.  Furthermore, some of the district court's rulings appear to rely  on its earlier dismissal of Russell's Bivens claims;  the relevance of that dismissal is unexplained.


10
Insofar as Russell contends that the district court erred in  not awarding costs and attorneys fees after directing the  Department not to destroy records, she has misconstrued the  district court's ruling.  The district court's statements provide no basis to conclude that the district court made the  necessary predicate finding of bad faith.  The district court  judge stated:  "Although I don't think it is necessary, I will  direct the Government not to destroy any documents that are  relevant to this case."  Russell's counsel indicated that he was  satisfied with this ruling.  On appeal, Ms. Russell interprets  the judge's remark as a sanction against the Department  under the district court's inherent powers.  Hardly.  By  saying "I don't think it is necessary," the judge was indicating  that he found little or no merit to the motion and that he did  not believe that the Department was destroying evidence. The district court did not find that the Department had acted  in bad faith in destroying records, and absent such a finding,  there was no basis for the award of monetary sanctions.  See Shepherd, 62 F.3d at 1475;  United States v. Wallace, 964  F.2d 1214, 1219 (D.C. Cir. 1992).  Thus, Russell provides no  ground on which the court could conclude that the district  court abused its discretion in denying costs and attorneys  fees.


11
Russell's contention that the district court abused its discretion in denying her motion for sanctions for bad faith  litigation abuses without an evidentiary hearing fares no  better.  She presents no basis for concluding that the district  court abused its discretion in proceedings without such a  hearing.  See LaPrade v. Kidder Peabody & Co., Inc., 146  F.3d 899, 904 (D.C. Cir. 1998).  Indeed, she argued in the  district court that no hearing was needed because the evidence was clear.  To the extent that Russell also contends  that the district court erred in failing to impose sanctions, we  remand this issue.  The district court gave no reasons in its  order denying the motion for sanctions, and thus this court  cannot determine how the district court resolved the parties'  disputed claims of material fact.  See Lyles v. United States,  759 F.2d 941, 942 (D.C. Cir. 1985).


12
Regarding discovery, the district court will need to reassess, in light of our reversal of the grant of summary judgment, the relevance of Russell's motion to compel discovery  responses to five interrogatories, which pertained to the  handling of a letter that she sent concerning the safeguarding  of records, the disposition of telephone records, alleged document destruction by Department attorneys, Department action to preserve telephone records, and Department policies  and procedures to preserve records.  To the extent relevant  to Russell's claim of disparate treatment, the discovery requests may be meritorious.  To the extent they relate to her  motion for sanctions for litigation abuse that the district court  properly denies, there may be no basis for granting the  requests.  We leave these matters to the district court on  remand, to proceed as is appropriate, recognizing that the  district court may ultimately conclude that its prior discovery  rulings should stand.


13
Finally, Russell's effort to pursue an independent cause of  action for bad faith litigation abuse against the Department  fails.  As Russell acknowledges, to date no circuit court has  held that a federal cause of action exists.  Because she did  not raise this issue in the district court and does not show on  appeal that "a manifest injustice might otherwise result,"  Herbert v. National Academy of Sciences, 974 F.2d 192, 196  (D.C. Cir. 1992), we decline to decide now whether such a  federal cause of action exists.


14
Accordingly, we reverse the grant of summary judgment  for failure to present a prima facie case under Title VII, and  remand the case for further proceedings;  we deny the request to plead a new cause of action.